Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,481,986.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,481,986 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).

Instant Application claim 1
Patent No. 10481986 claim 1
a system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
initiating recovery of a database system by taking the database system offline 
	replaying recovery operations specified by a redo log of the database system	
generating a cleanup log identifying cleanup operations occurring during the replay of the recovery operations for garbage collection
initiating, concurrent with the startup of the database, garbage collection of the cleanup operations as specified in a last database savepoint 
initiating, concurrent with the replay of the recovery operations and the garbage 







bringing the database system online after all of the recovery operations are replayed.





initiating recovery of a database system by taking the database system offline;

replaying recovery operations specified by a redo log of the database system; 

generating a cleanup log identifying cleanup operations occurring during the replay of the recovery operations requiring garbage collection; 
initiating, concurrent with at least one of the startup of the database or the replay of the recovery operations, garbage collection of the cleanup operations as specified in a last database savepoint or by the cleanup log, the garbage collection 
monitoring processor usage of the database system in connection with and during the garbage collection; 

adding, during the garbage collection, more garbage collector threads if the monitored processor usage is below a first pre-defined threshold; 
decreasing, during the garbage collection, a current number of garbage collector threads if the monitored processor usage is above a second threshold; and 
bringing the database system online after all of the recovery operations are replayed; 
wherein: the replay operations are executed by recovery threads and the 
the database system comprises a plurality of programmable processor cores and the threads are striped such that each core executes a maximum of one recovery thread and one garbage collection thread 




Claims  1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,795,779  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  10,795,779 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application.


Patent No. 10795779 claim 1
a system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
initiating recovery of a database system by taking the database system offline 
	replaying recovery operations specified by a redo log of the database system	
generating a cleanup log identifying cleanup operations occurring during the replay of the recovery operations for garbage collection
initiating, concurrent with the startup of the database, garbage collection of the cleanup operations as specified in a last database savepoint 
initiating, concurrent with the replay of the recovery operations and the garbage collection specified by the database 

bringing the database system online after all of the recovery operations are replayed.





initiating recovery of a database system by taking the database system offline;

 replaying recovery operations specified by a redo log of the database system; 

generating a cleanup log identifying cleanup operations occurring during the replay of the recovery operations for garbage collection; 
initiating, concurrent with the startup of the database, garbage collection of the cleanup operations as specified in a last database savepoint; 
initiating, concurrent with the replay of the recovery operations and with the garbage collection of the cleanup operations as 
bringing the database system online after all of the recovery operations are replayed; wherein the cleanup operations as specified in the last database savepoint are processed sequentially and the cleanup operations specified by the cleanup log are processed in parallel




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 and 19-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zwilling et al. (U.S. Pub. 2012/0109895 A1).




	With respect to claims 1 and 19, Zwilling et al. discloses a system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data
processor, result in operations comprising:
initiating recovery of a database system by taking the database system offline (i.e., “the corresponding database is marked offline and recovery occurs” (0078));
	replaying recovery operations specified by a redo log of the database system (i.e., “ In contrast, a redo log is hardened by the logging scheme and used in recovery. Further detail regarding the construction of a redo log is provided herein” (0056) or “Run the redo phase, which rescans the relevant tail of the multiple log streams.” (0154-0159) and “there may be reason to continue applying a full STT-backed replay of transactions from their respective log arenas. For instance, depending on the checkpointing scheme utilized, applying the log fully and sending transactions to collection via garbage collection can in some cases be an efficient mechanism to obtain a checkpoint on a secondary node without any requirement on the primary node (e.g., shipping of checkpoint pages, etc).”(0111));
	generating a cleanup log identifying cleanup operations occurring during the replay of the recovery operations for garbage collection (i.e., “The log manager component can also be configured to record a begin time of a transaction and an end time of the transaction in corresponding log record(s). Based on this log record structure, the system can further include a recovery component configured to reconstruct an operating state of at least one data store at least in part by applying transactions recorded via respective log records in an order determined based on the start times and end times of the transactions as recorded in their respective log records” (0043));
i.e., “various embodiments herein provide parallelism to allow for receipt of recovery information at a RS concurrently from multiple log streams and/or multiple HA connections, in some cases with no predictable ordering.”(0007) and “the checkpointing component is further configured to initiate checkpoint loading in parallel with loading of a log via the log manager component” (0045));
	initiating, concurrent with the replay of the recovery operations and the garbage collection specified by the database savepoint, garbage collection of the cleanup operations specified by the cleanup log (i.e., “, there may be reason to continue applying a full STT-backed replay of  transactions from their respective log arenas. For instance, depending on the checkpointing scheme utilized, applying the log fully and sending transactions to collection via garbage collection can in some cases be an efficient mechanism to obtain a checkpoint on a secondary node without any requirement on the primary node (e.g., shipping of checkpoint pages, etc”(0111) and “recovery of data associated with database system 510 can be achieved by replaying transactions recorded in a transaction log generated by log manager component 530 in an order given by the timestamps of the respective transactions”(0121) and “checkpointing component 550 can cooperate with log manager component 530 to realize checkpoint load parallelism by, e.g., initiating checkpoint loading in parallel with log loading at log manager component”(0120)); and
bringing the database system online after all of the recovery operations are replayed (i.e., “If the log I/O write operation fails, the corresponding database is marked offline and recovery occurs. In some cases, this may trigger a failover in an HA setup, which is then communicated to the master transaction instance in order for the master database itself to follow suit (e.g., go offline). It can be appreciated that failure to conduct recovery in this manner could break the single system image illusion in the case of an integrated database by failing in one system but not another. In another example, use of a parallel log configuration as described herein can enable a repeated attempt of the failed I/O to another available log stream and continue running by taking only the failed log stream offline.”(0078) and Examiner asserts when the I/O write operation fails, the corresponding data is marked offline and recovery occurs until the recovery successful and communicated to the master transaction instance is on and “Database system 510 can further include a disk management component 570, which is configured to manage one or more disk data stores associated with database system 510” (0122) and “ A set of log streams can further be adjusted to conform to a local configuration of a mirror or secondary node in order to increase mirroring flexibility…which contains timestamp information to enable database recovery without reference to physical checkpoint files…a transaction can be committed via a set of hierarchical stages, which in turn can facilitate integration of an in-memory database system with one or more external database systems” (abstract) and log streams configuration of memory database system so it can configure the memory data system turn on or off when it is on recovery  or (i.e., “ Subsequently, a determination is made at 940 regarding whether an event has occurred for which database recovery is desirable. If no such event has occurred, the database system continues its normal operation” (0131) and “normal operation” is online as claimed invention).
	With respect to claims 2 and 20, Zwilling et al. discloses wherein the cleanup log is passed to a history manager after it is generated and the history manager subsequently initiates the garbage collection of the cleanup operations specified by the cleanup log (i.e., “ Apply the log records found in this unified log history to the previously loaded checkpoint image” (0159)). 
With respect to claim 3, Zwilling et al. discloses wherein the garbage collection of the cleanup operations continues subsequent to the database system being brought i.e., “ Subsequently, a determination is made at 940 regarding whether an event has occurred for which database recovery is desirable. If no such event has occurred, the database system continues its normal operation” (0131) and “normal operation” is online as claimed invention).

With respect to claim 4, Zwilling et al. discloses wherein the replay operations are executed by recovery threads (i.e., “sufficient information can be saved both in the local transaction log and in the transaction log of the external database server such that, when the transaction is replayed elsewhere, the local transaction is not visible before the external transaction. In the event that the transaction of the external server is read-write, it can be appreciated that the foregoing is not an issue in some cases as the transaction identifier can be saved (e.g., in the master transaction identifier field in the local log record) and visible during recovery” (0089)) and the cleanup operations are executed by garbage collection threads (i.e., “The garbage collection bucket information counts the amount of garbage on a particular bucket. Once established, this count is maintained both by the garbage collector component and any regular thread that encounters garbage and cleans it up in the process of a regular scan. In one example, this forms the basis for a cooperative garbage collector.”(0143)).
With respect to claim 7, Zwilling et al. discloses further comprising: the database system, and wherein the database system comprises an in-memory database storing data in main memory (810, 830) (fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 is reject under 35 U.S.C 103(a) as being unpatentable over Zwilling et al. (U.S. Pub. 2012/0109895 A1) in view of Sanghi et al. (U.S. Pub. 2016/0103689 A1)
With respect to claim 5, Zwilling et al. discloses all limitations recited in claim 4 except for wherein the database comprises a plurality of programmable processor cores and the threads are striped such that each core executes a maximum of one recovery thread and one garbage collection thread.  However, Sanghi et al. disclose wherein the database comprises a plurality of programmable processor cores (i.e., “In the event of a fatal error condition, the host processor will perform error recovery procedures. In some variants, the host processor will responsively reset the peripheral processor. In other variants, the host processor will abort the peripheral processor boot. Various other error recovery schemes are described in greater detail hereinafter.”(0081)) and the threads are striped such that each core executes a maximum of one recovery thread and one garbage collection thread (i.e., “the host processor can reclaim the remaining memory via e.g., garbage collection processes, etc” (0152)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Sanghi’s feature in order to manage the processor more efficiently for the stated purpose has been well known in the art as evidenced by teaching of Sanghi et al.
Claims 6 is reject under 35 U.S.C 103(a) as being unpatentable over Zwilling et al. (U.S. Pub. 2012/0109895 A1), Sanghi et al. (U.S. Pub. 2016/0103689 A1) and further in view of Orme et al. (U.S. Pub. 2016/0110249
i.e., “the garbage collector 149 may select storage divisions 134 for recovery based on an amount of invalid data stored on the storage divisions 134, and may prioritize recovery of storage divisions 134 that comprise a relatively large proportion of invalid data.”(0180)). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Orme’s feature in order to improve performance the processor for the stated purpose has been well known in the art as evidenced by teaching of  Orme et al (0002).
Allowable Subject Matter
Claims 8-18 would be allowed. (if rewritten to overcome the rejection under 35 USC § obvious double patenting and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
With respect to claims 8-18, Zwilling et al. discloses  a system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
initiating replication of a primary database system by having an associated secondary database system mirroring data stored in the primary database system and 
i.e., “A set of log streams can further be adjusted to conform to a local configuration of a mirror or secondary node in order to increase mirroring flexibility. Additionally, individual transactions or groups of transactions are recorded using a single log record, which contains timestamp information to enable database recovery without reference to physical checkpoint files” (abstract));
	replaying, by the secondary database system, recovery operations specified by a redo log of the primary database system and sent to the secondary database system (i.e., “ In contrast, a redo log is hardened by the logging scheme and used in recovery. Further detail regarding the construction of a redo log is provided herein” (0056) or “Run the redo phase, which rescans the relevant tail of the multiple log streams.” (0154-0159) and “there may be reason to continue applying a full STT-backed replay of transactions from their respective log arenas. For instance, depending on the checkpointing scheme utilized, applying the log fully and sending transactions to collection via garbage collection can in some cases be an efficient mechanism to obtain a checkpoint on a secondary node without any requirement on the primary node (e.g., shipping of checkpoint pages, etc).”(0111));
initiating, concurrent to subsequent recovery operations, garbage collection of cleanup operations which are part of the savepoint sent from the primary database system (i.e., “ depending on the checkpointing scheme utilized, applying the log fully and sending transactions to collection via garbage collection can in some cases be an efficient mechanism to obtain a checkpoint on a secondary node without any requirement on the primary node (e.g., shipping of checkpoint pages, etc).”(0111) and “In the contrasting case of crash recovery, garbage collection of old versions of data can be performed substantially concurrently with application of new versions of the same data in the event that there are no involved readers” (0110) “The log manager component can also be configured to record a begin time of a transaction and an end time of the transaction in corresponding log record(s). Based on this log record structure, the system can further include a recovery component configured to reconstruct an operating state of at least one data store at least in part by applying transactions recorded via respective log records in an order determined based on the start times and end times of the transactions as recorded in their respective log records” (0043) and fig. 7); but Zwilling et al. does not discloses generating, by the secondary database system, a cleanup log identifying cleanup operations occurring during the replay of the recovery operations for garbage collection; initiating, by the secondary database system concurrent with the replay of the recovery operations and the garbage collection specified by the database savepoint, garbage collection of the cleanup operations; and redirecting read only transactions for execution by the primary database system to the secondary database system which are able to block the asynchronous garbage collection in the secondary database system to get a stable view of data replicated on the secondary database system as required by certain transaction isolation levels.
Close reference:
U.S. Pub. 20150339366 teaches generating a cleanup log identifying cleanup operation occurring during the replay of the recovery operation for garbage collection (0059).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             February 12, 2022